Citation Nr: 0404242	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-12 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Wegener's 
Granulomatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The veteran has Wegener's Granulomatosis which as likely as 
not began during active military service.


CONCLUSION OF LAW

The veteran has Wegener's Granulomatosis that is the result 
of disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

While the veteran's service medical records (SMRs) have never 
been located, the veteran was able to provide a copy of the 
report of his separation physical examination of May 1998.  
That record shows an abnormal urinalysis, with trace amounts 
of occult blood.  No further tests were conducted and no 
diagnosis was rendered.  The veteran testified at his hearing 
that he was told at the time of the examination that the 
abnormal urinalysis was probably a laboratory mistake.

In April 1999, less than a year after leaving active duty, 
the veteran was diagnosed with Wegener's Granulomatosis, for 
which he underwent chemotherapy.  Treatment notes from the 
post-diagnosis period indicate his Wegener's Granulomatosis 
is in remission, but that the Wegener's Granulomatosis 
included, inter alia, renal insufficiency and rapidly 
progressive nephritis.  

The veteran's personal physician, R.M., M.D., in an April 
2001 letter to the RO, stated that the residuals of the 
veterans Wegener's Granulomatosis include permanent kidney 
damage, elevated blood pressure and cholesterol levels, and, 
as a result, he will eventually require a kidney transplant.  
Dr. M. also opined that, if a renal biopsy had been performed 
after red blood cells were found in the veteran's urine 
during the course of his May 1998 separation examination, the 
diagnosis of Wegener's Granulomatosis would have been made 
while the veteran was still on active duty.  Dr. M. also 
stated, in a letter of March 2000, that, in his opinion, the 
presence of red blood cells in the veteran's urine at the 
time of his separation physical was the first manifestation 
of Wegener's Granulomatosis.  

At a VA physical examination given in February 2002, the 
examiner opined that the presence of red blood cells in the 
veteran's urine in 1998 was not the first manifestation of 
Wegener's Granulomatosis.

Analysis

Service connection may be awarded for a chronic condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within a presumption period 
under 38 C.F.R. § 3.307) and the veteran presently has the 
same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Under 38 C.F.R. § 3.307, nephritis 
is one of the chronic diseases that may be deemed service 
connected when manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  The Board finds that 
service connection may be awarded in the instant case under 
either analysis.
 
The veteran's principal diagnosis is Wegener's 
Granulomatosis, but it is also clear from the record that, in 
addition to the diagnosis of Wegener's Granulomatosis, the 
veteran was diagnosed with rapidly progressive nephritis as 
part and parcel of the Wegener's Granulomatosis.  As noted 
above, Dr. M. opined that the residuals of the veterans 
Wegener's Granulomatosis included permanent kidney damage, 
elevated blood pressure, and elevated cholesterol levels.  
Also as noted above, the veteran suffers renal insufficiency.  
Given Dr. M.'s assessment and the veteran's multiple 
symptoms, the Board finds that the veteran's renal 
dysfunction became manifest within one year from the date of 
separation from service and was compensable under Diagnostic 
Code 7502, chronic nephritis, to a compensable degree.  38 
C.F.R. §§ 4.115; 4.115a (2003).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

With the veteran's SMRs unavailable, the only tangible 
evidence pertinent to service is the report of the veteran's 
separation physical examination, which the Board finds 
credible and highly probative.  As noted above, Dr. M. has 
related the veteran's current condition to the period of 
service by opining that the presence of red blood cells in 
the veteran's urine at the time of his separation physical 
was a manifestation of Wegener's Granulomatosis.  Thus the 
Board concludes that, taking into account all the evidence, 
including the report of the veteran's separation examination, 
service connection is warranted on the basis of the post-
service diagnosis of Wegener's Granulomatosis because the 
onset of the disability has been specifically linked to 
military service.

A VA examiner has opined that the presence of red blood cells 
in the veteran's urine in 1998 was not a manifestation of 
Wegener's Granulomatosis.  The Board notes, however, that 
this examination was conducted by a nurse practitioner, and 
thus the opinion was not that of a medical doctor.  The Board 
finds the opinion of the veteran's treating physician and 
those of other physicians whose opinions are of record and 
which contributed to Dr. M.'s conclusions, are of greater 
evidentiary weight than the opinion of the VA practitioner.  
See Hayes v. Brown, 5 Vet. App. 60 (1993) (Board is not 
required to accept a VA examining physician's opinion.)  The 
preponderance of the evidence is in favor of the veteran's 
claim.


ORDER

Service connection for Wegener's Granulomatosis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



